Notice of Allowability

Terminal Disclaimer
The terminal disclaimer filed on 05/17/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John D. Magluyan (Reg. 56,867) on 05/17/2022.

The application has been amended as follows: 
	Please amend claims 1, 11, and 20 as following:


1. (Currently Amended) A server, comprising: 
a processor; and 
a memory storing instructions executed by the processor to: 
identify when a first participant at a first client device and a second participant at a second client device are actively viewing a common message thread at a same time; 
provide, in response to the identifying and without input from the first or second participants, for an alternate channel communication prompt to be displayed on the first client device and on the second client device, the alternate channel communication prompt being user-selectable for alternate channel communication between the first and second client devices; 
receive, from the first client device, an indication of user selection of the alternate channel communication prompt by the first participant; and 
in response to receiving the indication, 
provide for the alternate channel communication between the first and second client devices, and
provide for an alternate channel communication indicator to be displayed on the second client device, the alternate channel communication indicator being displayed together with 


11. (Currently Amended) A method, comprising: 
identifying when a first participant at a first client device and a second participant at a second client device are actively viewing a common message thread at a same time; 
providing, in response to the identifying and without input from the first or second participants, for an alternate channel communication prompt to be displayed on the first client device and on the second client device, the alternate channel communication prompt being user-selectable for alternate channel communication between the first and second client devices; 
receiving, from the first client device, an indication of user selection of the alternate channel communication prompt by the first participant; and 
in response to receiving the indication, 
providing for the alternate channel communication between the first and second client devices, and 
providing for an alternate channel communication indicator to be displayed on the second client device, the alternate channel communication indicator being displayed together with 


20. (Currently Amended) A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising: 
identifying when a first participant at a first client device and a second participant at a second client device are actively viewing a common message thread at a same time; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 17/193,803Dkt: 4218.613US4 Filing Date: 03-05-2021
providing, in response to the identifying and without input from the first or second participants, for an alternate channel communication prompt to be displayed on the first client device and on the second client device, the alternate channel communication prompt being user- selectable for alternate channel communication between the first and second client devices; 
receiving, from the first client device, an indication of user selection of the alternate channel communication prompt by the first participant; and 
in response to receiving the indication, 
providing for the alternate channel communication between the first and second client devices, and 
providing for an alternate channel communication indicator to be displayed on the second client device, the alternate channel communication indicator being displayed together with 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 11, and 20 is the inclusion of the limitation, " provide, in response to the identifying and without input from the first or second participants, for an alternate channel communication prompt to be displayed on the first client device and on the second client device, the alternate channel communication prompt being user-selectable for alternate channel communication between the first and second client devices...provide for an alternate channel communication indicator to be displayed on the second client device, the alternate channel communication indicator being displayed together with the alternate channel communication prompt and indicating that the alternate channel communication was initiated by the first participant using the first client device." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 11, and 20.

Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-10 and 12-19 depending on claims 1 and 11 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/           Primary Examiner, Art Unit 2177